Citation Nr: 1529573	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO. 13-28 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial compensable rating prior to July 30, 2014 and in excess of 20 percent from July 30, 2014 forward for cervical spine degenerative disc disease (DDD).

2. Entitlement to an initial compensable rating for the amputation of the left fifth toe with chronic callus formation.

3. Entitlement to an initial compensable rating for a bilateral hearing loss disability.

4. Entitlement to an initial compensable rating for a left cheek scar.

5. Entitlement to an initial compensable rating for a chest scar.

6. Entitlement to an initial compensable rating for residuals of a right lower abdomen scar.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977 and from May 1979 to May 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. In that decision, the RO granted service connection for all of the disabilities currently on appeal, and assigned noncompensable ratings for each.

The RO granted an additional increased rating of 20 percent for the Veteran's cervical spine disability in an August 2014 rating decision, effective July 30, 2014. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has indicated that he is currently employed, and there is no evidence that this employment is not substantially gainful. Therefore, TDIU has not been raised by the record. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to an increased rating for right pneumothorax and entitlement to service connection for tinnitus, posttraumatic stress disorder (PTSD) and bilateral upper extremity neuropathy have been raised by the record in the Veteran's January 2014 substantive appeal, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The appeal of the issue of entitlement to a compensable rating for a bilateral hearing loss disability is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. For the period prior to July 30, 2014, the Veteran's cervical spine disability was manifested by pain, weakness, flare-ups, stiffness, spasms, flexion to 45 degrees, and a combined range of motion of 340 with no further loss of motion after repetitive testing; but not by limitation of flexion to less than 30 degrees, combined range of motion of less than 170 degrees, ankylosis, or incapacitating episodes.

2. For the period from July 30, 2014 forward, the Veteran's cervical spine disability has been manifested by pain, weakness, flexion to 30 degrees, and a combined range of motion of 230 degrees without further limitation following repetitive testing; but not by forward flexion to 15 degrees or less, spasm or guarding resulting in abnormal gait or spinal contour, ankylosis, or incapacitating episodes.

3. For the entire period on appeal, the Veteran's left fifth toe amputation has been manifested by pain, calluses, and amputation of the left fifth toe through the metatarsophalangeal joint; but not removal of the metatarsal head.

4. The Veteran's left cheek scar is superficial, with an area of less than six square inches; it is not manifested by an area of 144 square inches, length of 5 or more inches, width of at least one-quarter inch, pain, skin breakdown, abnormal skin texture, hypo- or hyperpigmentation, inflammation, edema, keloid formation, elevated or depressed contour, underlying soft tissue loss, indurated or inflexible skin, adherence to underlying tissue, or limitation of function of the affected part, including limitation of motion.

5. The Veteran's chest scar is superficial, with an area of less than six square inches; it is not manifested by an area of 144 square inches, pain, skin breakdown, inflammation, edema, keloid formation, or limitation of function of the affected part, including limitation of motion.

6. The Veteran's right abdomen scar is superficial, with an area of less than six square inches; it is not manifested by an area of 144 square inches, pain, skin breakdown, inflammation, edema, keloid formation, or limitation of function of the affected part, including limitation of motion.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 10 percent, but no higher, prior to July 30, 2014 for cervical spine DDD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

2. The criteria for a rating in excess of 20 percent from July 30, 2014 forward for cervical spine DDD have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

3. The criteria for an initial compensable rating for the amputation of the left fifth toe have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5172 (2014).

4. The criteria for an initial compensable rating for a left cheek scar have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.15, 4.16, 4.40, 4.45, 4.118, Diagnostic Code 7800 (2014).

5. The criteria for an initial compensable rating for a chest scar have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.15, 4.16, 4.40, 4.45, 4.118, Diagnostic Code 7802 (2014).

6. The criteria for an initial compensable rating for a right abdomen scar have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.15, 4.16, 4.40, 4.45, 4.118, Diagnostic Code 7802 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. 

VA requested treatment records from Hellen Keller Hospital and MedPlus Clinic in February 2010. The RO received responses in February 2010 from Hellen Keller Hospital and in March 2010 from MedPlus Clinic, both of which indicated that there were no records pertaining to the Veteran, and therefore that further attempts to obtain the records would be futile. 38 C.F.R. § 3.159(c)(1). In March 2010 correspondence, VA informed the Veteran of the records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take on the claim, and that he was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Thus, VA made adequate attempts to obtain the records, and provided sufficient notice of their inability to do so. 38 C.F.R. § 3.159(c)(1), (e). All other private treatment records identified or submitted by the Veteran have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in September 2010 and July 2014. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased ratings for a cervical spine disability and left cheek, chest and right abdomen scars. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In its February 2015 appellate brief the Veteran's representative argued that new examinations were warranted as the current ones are over 5 years old. However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95. However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). Here, there is no medical or lay evidence reflecting a worsening of the Veteran's cervical spine, left fifth toe amputation or scars. Therefore, a remand for new VA examinations is not warranted at this time. 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.



II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to increased evaluations for his cervical spine disability and cheek, chest and abdomen scars. The Board will address each claim in turn, applying the general framework laid out above as well as the specific rating criteria applicable to each disability. As the law and analysis applicable to the chest and right abdomen scars are nearly identical, they will be addressed together in the interest of brevity.

A. Cervical Spine DDD

The Veteran's cervical spine disability is rated under Diagnostic Code 5242, covering degenerative arthritis of the spine. All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

Under the General Formula, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, muscle spasm, guarding or localized tenderness not resulting in abnormal gain or spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, General Formula.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, combined range of motion of the cervical spine not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 30 percent rating is warranted for forward flexion of the cervical spine limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine. Id. A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the cervical spine being 340 degrees. Id.

Unfavorable ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

The Veteran argues he is entitled to an initial compensable rating prior to July 30, 2014, and in excess of 20 percent from July 30, 2014 forward for his cervical spine disability. For the purposes of clarity, the Board will address the period prior to July 30, 2014 first, followed by the period thereafter.

For the period prior to July 30, 2014, the evidence reflects that a rating of 10 percent, but no higher, is warranted. During this period the Veteran complained of pain, stiffness, spasms, flare-ups and weakness, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). There is no indication that the Veteran's statements are not credible.

The Veteran was provided with a VA examination during the period at issue in September 2010. The examiner indicated the veteran had forward flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion to 45 degrees, and left and right lateral rotation to 80 degrees. No further limitation of motion was noted after repetitive testing. The examiner noted no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness or weakness, and no abnormal spinal contours were noted. Ankylosis was noted to be absent. There is no evidence indicating that the examiner was not competent or credible, and as the examination report is based on accurate facts it is entitled to significant weight concerning the severity of the Veteran's disability during the period at issue. Nieves-Rodriguez, 22 Vet. App. at 302-05.

VA and private treatment records reflect generalized complaints of and treatment for neck pain and a neck disability during the period currently at issue, but no further range of motion testing is of record. The treatment records are silent for any indication of abnormal spinal contours or ankylosis.

Based on the lay and medical evidence of record, the Board finds that a rating of 10 percent, but no higher, is warranted. As noted above, the Veteran has indicated that he suffers from spasms affecting his cervical spine in statements which are both competent and credible. Jandreau, 492 F.3d 1372. The September 2010 VA examiner noted a history of treatment for cervical spine spasms, including in service, despite noting no objective evidence of cervical spine spasms on examination. As the Veteran is competent to report a history of cervical spine spasms, and the examiner also noted a history of such, the Board finds that the Veteran's cervical spine disability during this period was manifested by spasms not causing abnormal spinal contours. As such spasms are specifically contemplated by a 10 percent rating, the Board finds that a 10 percent rating, but no higher, prior to July 30, 2014 is warranted. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242. 

A rating in excess of 10 percent prior to July 30, 2014 is not warranted. There is no objective medical evidence that the Veteran's cervical spine range of motion is less than 30 degrees of forward flexion or 170 degrees combined, or that his range of motion approximates those limitations. The September 2010 VA examiner found that the Veteran did not have any spasm or guarding severe enough to result in abnormal spinal contours, and the private and VA treatment records associated with the claims file are silent for any notations concerning abnormal spinal contours. As such, the board finds that the preponderance of the evidence is against a finding that a rating in excess of the 10 percent assigned herein for the period prior to July 30, 2014 is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5242.

In evaluating the Veteran's level of disability for the period prior to July 30, 2014, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has complained of additional limitation of motion due to flare-ups, pain on movement, stiffness and weakness, which he is competent to report. Jandreau, 492 F.3d 1372. However, the Veteran is not competent to provide range of motion estimates concerning additional loss of motion, as such measurements must be made objectively using a goniometer in order to ensure precise results. Additionally, the rating criteria specifically correlate certain levels of limitation of motion with certain disability levels. Thus, even if the Veteran was competent to provide a percentage estimate of his limitation of motion due to flare-ups and other factors, such an estimate would be too imprecise for the purposes of the rating criteria.

Further, the September 2010 VA examiner found that while the Veteran had pain on motion, there was no additional loss of motion after repetitive testing due to pain, fatigue, weakness, flare-ups, or other factors. As such, the Board finds that the VA examiner's objective measurements of the Veteran's range of motion following repetitive testing, and opinion concerning additional functional loss, outweighs the Veteran's statements regarding additional functional loss due to pain, weakness, fatigue, or other factors. 38 C.F.R. §§ 4.40, 4.45, 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied for the period prior to July 30, 2014. The September 2010 VA examiner did not indicate that the Veteran had IVDS, and VA and private treatment records are silent for any diagnosis of IVDS. Further, the Veteran has not asserted, and the medical evidence does not show, that he has ever suffered incapacitating episodes as contemplated by the Incapacitating Episodes Formula. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. In light of the lay and medical evidence of record, a rating in excess of the 10 percent rating granted herein based on incapacitating episodes lasting at least two weeks but less than four weeks is not warranted. Id.

The Board notes that the medical evidence reflects notations of degenerative arthritis of the cervical spine, in addition to the September 2010 VA examiners notation of cervical spine DDD. Degenerative arthritis is also ratable under Diagnostic Code 5003, governing degenerative arthritis generally. However, Diagnostic Code 5003 specifically states that degenerative arthritis is to be rated based on limitation of motion of the affected part, and that the ratings provided in Diagnostic Code 5003 are to be applied only if the limitation of motion of the affected part is non-compensable. 38 C.F.R. § 4.71a, Diagnostic Code 5003. Here, the Board has awarded a compensable rating for the Veteran's cervical spine disability prior to July 30, 2014, and therefore Diagnostic Code 5003 is not applicable. Id. Further, even if it is, there is no x-ray evidence of degenerative arthritis affecting two or more major joints, and therefore a 20 percent rating would not be warranted in this case. Id. 

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, the Veteran has complained of upper extremity numbness and tingling. However, the September 2010 VA examiner noted that the Veteran's reflexes were normal bilaterally. Vibration, position, pain, and light touch sensation were all found to be normal, and dysesthesias was not found to be present. No diagnosis of an upper extremity neurologic abnormality was rendered, and VA and private treatment records are likewise silent for a diagnosis of an upper extremity neurologic disorder during the period currently at issue. As such, additional separate compensable ratings for the period prior to July 30, 2014 are not warranted at this time. 38 C.F.R. § 4.71a, General Formula, Note 1.

Turning to the period from July 30, 2014 forward, the preponderance of the evidence is against a finding that the Veteran's cervical spine disability more nearly approximated the level of severity contemplated by a 30 percent rating. During this period the Veteran reported experiencing neck pain, which he is competent to report. Jandreau, 492 F.3d 1372.

The Veteran was provided with a VA examination in July 2014. The examiner noted that the Veteran had forward flexion to 30 degrees, with no further limitation of function after repetitive testing. No ankylosis was noted to be present. There is no evidence that the examiner was not competent or credible, and as the report is based on accurate facts it is entitled to significant probative weight concerning the severity of the Veteran's cervical spine disability during the period at issue. Nieves-Rodriguez, 22 Vet. App. at 302-05. VA and private treatment records, while reflecting generalized treatment for a cervical spine disability, are silent for any further range of motion testing during this period or any notations reflecting ankylosis of the cervical or entire spine.

Based on the lay and medical evidence of record, the Board finds that a rating in excess of 20 percent from July 30, 2014 forward is not warranted. The lay and medical evidence does not show that the Veteran's cervical spine range of motion has been limited to 15 degrees or less, or that the Veteran suffers from any sort of ankylosis affecting either his cervical or entire spine. No symptoms of comparable severity are of record. Therefore, a rating in excess of 20 percent from July 30, 2014 forward is not warranted.

In evaluating the Veteran's level of disability for the period from July 30, 2014 forward, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. During this period, the Veteran has complained of pain on movement, which he is competent to report. Jandreau, 492 F.3d 1372. However, the July 2014 VA examiner found that while the Veteran had pain on motion, there was no additional loss of motion after repetitive testing due to pain, fatigue, weakness, flare-ups, or other factors. As such, the Board finds that the VA examiner's objective measurements of the Veteran's range of motion following repetitive testing, and opinion concerning additional functional loss, outweighs the Veteran's statements regarding additional functional loss due to pain, weakness, fatigue, or other factors. 38 C.F.R. §§ 4.40, 4.45, 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied for the period from July 30, 2014 forward. The July 2014 VA examiner did not indicate that the Veteran had IVDS, and VA and private treatment records are silent for any diagnosis of IVDS. Further, the Veteran has not asserted, and the medical evidence does not show, that he has ever suffered incapacitating episodes as contemplated by the Incapacitating Episodes Formula. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. In light of the lay and medical evidence of record, a rating in excess of 20 percent based on incapacitating episodes lasting at least four weeks but less than six weeks is not warranted. Id.

Again, when evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. As noted previously, the Veteran has complained of upper extremity numbness and tingling. However, the July 2014 VA examiner noted reflexes and muscle strength were normal bilaterally. Light touch sensation was normal bilaterally, and the examiner affirmatively indicated that no pain or other radicular symptoms were present. No diagnosis of an upper extremity neurologic abnormality has been rendering during the period from July 30, 2014 forward. As such, additional separate compensable ratings for the period from July 30, 2014 forward are not warranted at this time. 38 C.F.R. § 4.71a, General Formula, Note 1.

All potentially applicable diagnostic codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Based on the evidence of record, the Board finds that an initial rating of 10 percent, but no higher, prior to July 30, 2014 is warranted. However, the Board also finds that there is no basis to assign a rating in excess of 20 percent from July 30, 2014 forward for the Veteran's cervical spine disability. As the preponderance of the evidence is against the claim as to the second period, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, an increased rating from July 30, 2014 forward is denied.

B. Toe Amputation

The Veteran's left fifth toe amputation is rated under Diagnostic Code 5172, governing the amputation of toes, other than great. Under Diagnostic Code 5172, a noncompensable rating is warranted for the amputation of toes, other than the great toe, without metatarsal involvement. 38 C.F.R. § 4.71a, Diagnostic Code 5172. A 20 percent rating is warranted for amputation of one or two toes, other than the great toe, with removal of the metatarsal head. Id. 

Based on the medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left fifth toe amputation more nearly approximates the level of disability contemplated by a 20 percent rating. The Veteran has stated that he experiences pain and that calluses build up in the vicinity of the amputation, both of which he is competent to report. Jandreau, 492 F.3d 1372. However, the Veteran is not competent to state that his left fifth toe amputation is manifested by removal of the metatarsal head, as to do so requires medical expertise. Id.

The Veteran was provided with a VA examination in September 2010. The examiner indicated that the Veteran's left fifth toe amputation was through the metatarsophalangeal joint. See 38 C.F.R. § 4.71a, Plate IV. The examiner did not indicate that the amputation was characterized by removal of the metatarsal head. No abnormalities were present at the amputation site. No negative effects on balance or propulsion were noted. There was no evidence of limitation of motion or instability in the joint proximal to the amputation. The examiner noted there to be calluses at the left first and fifth metatarsal heads, thus indicating that the fifth metatarsal head is present. Finally, the examiner indicated that the overall level of symptomatology was mild. As the examiner is both competent and credible, and the findings were based on accurate facts, the September 2010 examination report is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05. VA and private treatment records are silent for any indication that the left fifth toe amputation is manifested by removal of the metatarsal head. 

Based on the lay and medical evidence of record, the preponderance of the evidence is against a finding that the Veteran's left fifth toe amputation more nearly approximates the level of severity contemplated by a 20 percent rating. There is no medical evidence that the amputation involves removal of the metatarsal head. The Board notes that the Veteran has complained of callus formation and pain in the area of his amputation. However, the September 2010 VA examiner specifically took this symptomatology into account, and described the overall symptomatology as mild. In light of this overall description, the medical evidence of record and the Veteran's statements, the Board finds that the Veteran's overall disability picture, which specifically includes amputation through the metatarsophalangeal joint, pain and callus formation, does not more nearly approximate the level of severity contemplated by a 20 percent rating, which directly contemplates additional loss of bone and tissue as a result of the service-connected amputation. See 38 C.F.R. § 4.71a, Plate IV. Therefore, an initial compensable rating is not warranted.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. The Veteran has not been diagnosed with any other foot disability other than the left fifth toe amputation, specifically pes planus, weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or nonunion or malunion of the metatarsal bones. 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283. Under Diagnostic Code 5284, a 10 percent rating is warranted for moderate residuals of a foot injury. The words "marked," "severe" and "pronounced" as used in the various Diagnostic Codes are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The Board concludes, however, that a higher rating under Diagnostic Code 5284 is not warranted in this case. First, a higher or separate rating under Diagnostic Code 5284 is not warranted as its clear intent is to encompass disabilities not contemplated by the other Diagnostic Codes pertaining to the foot, as evidenced by its title of "Foot injuries, other." In this case, the Veteran is service-connected for a left fifth toe amputation, which clearly is fully and best contemplated within the rating criteria for Diagnostic Code 5172, which directly governs the rating of the amputation of toes other than the great toe. Thus, as the Veteran's left fifth toe amputation is fully contemplated under Diagnostic Code 5172, the Veteran's current noncompensable rating under the provisions of Diagnostic Code 5172 is more appropriate than a rating under Diagnostic Code 5284.

Further, even if DC 5284 were applicable a compensable rating would not be warranted. The Veteran has consistently complained of pain and callus formation. The September 2010 private physician noted that the Veteran's disability was characterized on examination by mild symptomatology overall. While the VA examiner noted pain and callus formation, he did not describe the pain or the Veteran's disability level generally as being moderate, moderately severe, or severe. Further, no pain on manipulation or palpation was noted. Based on these symptoms and all of the evidence of record, the Board finds that the Veteran's current overall disability picture does not more nearly approximate the level of severity contemplated by a 10 percent rating for a moderate foot injury. 

In evaluating the current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has complained of pain and callus formation, which he is competent to report. Jandreau, 492 F.3d 1372. The September 2010 VA examiner noted evidence of pain and calluses, but described the Veteran's overall symptomatology as mild and indicated that the amputation did not interfere with either balance or propulsion. 38 C.F.R. §§ 4.40, 4.45. Thus, the Veteran's additional symptomatology was directly considered by the VA examiner in determining the current overall severity of his disability, and is accurately reflected by the currently assigned rating. 38 C.F.R. §§ 4.40, 4.45, 4.59.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a compensable rating for the Veteran's left fifth toe amputation. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable as to that period. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

C. Cheek Scar

The Veteran's left cheek scar is rated under Diagnostic Code 7800, governing scars of the head face or neck. 38 C.F.R. § 4.118, Diagnostic Code 7800. Under Diagnostic Code 7800, a 10 percent rating is warranted for scars of the head, face or neck with one characteristic of disfigurement. Id. A 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement. Id.

A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement. Id. An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement. Id.

The eight characteristics of disfigurement are: 1) a scar of five or more inches in length; 2) a scar at least one-quarter inch wide at the widest part; 3) elevated or depressed scar surface contour on palpation; 4) scar adherent to underlying tissue; 5) hyper- or hypopigmentation in an area exceeding six square inches; 6) abnormal skin texture (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches; 7) missing underlying soft tissue in an area exceeding six square inches; and 8) indurated and inflexible skin in an area exceeding six square inches. 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1. 

When rating scars of the head, face or neck, unretouched color photographs are to be taken into account when evaluating the disability. Id. at Note 3. Disabling effects other than disfigurement associated with the individual scar of the head, face or neck, such as pain, instability and residuals of associated muscle or nerve injury, are to be rated separately under the appropriate Diagnostic Code. Id. at Note 4. The characteristics of disfigurement may be caused by one scar or by multiple scars. Id. at Note 5. The characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation. Id.

Based on the evidence of record, the preponderance of the evidence is against a finding that an initial compensable rating for the Veteran's left cheek scar is warranted in this case. The Veteran has not submitted any lay statements concerning the symptomatology of his left cheek scar.

The Veteran was provided with a scar examination in September 2010. The examiner found that the Veteran's left cheek scar was superficial with an area of less than 144 square inches. The scar was noted to be less than five inches long and less than one-quarter inch wide at the widest point. No evidence of pain on palpation, skin breakdown, abnormal skin texture, hypo- or hyperpigmentation, inflammation, elevated or depressed contour, underlying soft tissue loss, indurated or inflexible skin, adherence to underlying tissue, or limitation of function of the affected part were noted to be present. There is no evidence indicating that the examiner was not competent or credible, and as the report was based on accurate facts and an objective examination of the Veteran, the Board finds it is entitled to significant probative weight with respect to the current severity of the Veteran's left cheek scar. Nieves-Rodriguez, 22 Vet. App. at 302-05.

VA and private treatment records are silent for any treatment for the Veteran's left cheek scar, and specifically do not contain any evidence of abnormal skin texture, pigmentation or contour, underlying tissue loss or adherence, or that the scar is longer than five inches or wider than one-quarter inch.

Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that an initial compensable rating is warranted for the Veteran's left cheek scar. There is no medical or lay evidence that the Veteran's scar is manifested by any of the eight characteristics of disfigurement, as contemplated by a 10 percent rating, or by any other characteristics of comparable severity to those listed. 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1. There is no evidence of tissue loss or any type of gross distortion or asymmetry of any features of paired sets of features. As such, an initial compensable rating for the left cheek scar is not warranted in this case. Id. 

No additional higher or alternative ratings under different Diagnostic can be applied in this case. The Veteran's scar is not deep, of an area greater than 144 square inches, or unstable or painful. 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804. There is no evidence of limitation of motion or function attributable to the scar. 38 C.F.R. § 4.118, Diagnostic Codes 7805.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a compensable rating for the Veteran's left cheek scar. See Schafrath, 1 Vet. App. at 593. Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable as to that period. 38 C.F.R. § 4.3. For these reasons, the claim is denied.


D. Chest and Right Abdomen Scars

The Veteran's chest scar is rated under Diagnostic Code 7802, governing superficial and nonlinear scars not affecting the head or face. Under Diagnostic Code 7802, a 10 percent rating is warranted for scars affecting an area or areas of 144 square inches or greater (929 square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7802. A superficial scar is one not associated with underlying soft tissue damage. Id. at Note 1. 

If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, separate evaluations are to be assigned for each affected extremity based on the total area of the qualifying scars affecting that extremity, the total area the qualifying scars that affect that anterior portion of the trunk, and the total area of the qualifying scars that affect the posterior portion of the trunk. Id. at Note 2. Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck. Id. 

Based on the lay and medical evidence of record, the preponderance of the evidence is against a finding that initial compensable ratings for the Veteran's chest and right abdomen scars are warranted. The Veteran has not provided any lay statements concerning the severity or symptomatology of his chest or right abdomen scars.

A September 2010 VA examiner indicated that both the Veteran's chest and right abdomen scars were superficial, with an area of less than six quare inches. The examiner indicated that neither scar was manifested by pain, skin breakdown, inflammation, edema, keloid formation, or limitation of function of the affected part attributable to either scars. The examiner noted the chest scar to be 2 centimeters by 2 centimeters (for a total area of 4 square centimeters), and the right abdomen scar to be 0.5 centimeters by 12 centimeters (for a total area of 6 square centimeters). There is no evidence that the examiner was not competent or credible, and as the report was based on accurate facts and an objective examination, it is entitled to significant probative weight with respect to the current severity of the Veteran's chest and right abdomen scars. Nieves-Rodriguez, 22 Vet. App. at 302-05. VA and private treatment records are silent for any treatment for the Veteran's chest or right abdomen scars.

Based on this evidence, the Board finds that the preponderance of the evidence is against a finding that an initial compensable rating is warranted for the Veteran's chest or right abdomen scars. There is no medical or lay evidence that the Veteran's scars affect an area or areas of 144 square inches or greater, with the September 2010 examiner finding that both scars had a total area of less than 144 square inches (or 929 square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7802. As such, an initial compensable rating for the left cheek scar is not warranted in this case. Id. 

No additional higher or alternative ratings under different Diagnostic can be applied in this case. The Veteran's scars do not affect his head, face or neck, are not deep, and are not unstable or painful. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7801, 7804. There is no evidence of limitation of motion or function attributable to the scar, with the September 2010 examiner specifically noting such limitations were absent. 38 C.F.R. § 4.118, Diagnostic Codes 7805.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a compensable rating for the Veteran's chest and right abdominal scars. See Schafrath, 1 Vet. App. at 593. Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable as to that period. 38 C.F.R. § 4.3. For these reasons, the claims are denied.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

A. Cervical Spine DDD

The first Thun element is not satisfied here. The Veteran's cervical spine disability is manifested by limitation of motion, stiffness, weakness, flare-ups, pain on motion, and spasms. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the General Formula. See 38 C.F.R. § 4.71a, Diagnostic Code 5242. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. The effects of pain, flare-ups, weakness, fatigue and other factors on the Veteran's range of motion were specifically considered by the September 2010 and July 2014 VA examiners, and are therefore fully contemplated by the currently assigned ratings. In short, there is nothing exceptional or unusual about the Veteran's cervical spine disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

B. Toe Amputation

Neither the first nor second Thun element is satisfied here. The Veteran's left fifth toe amputation is manifested by amputation through the metatarsophalangeal joint, pain, and callus formation. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for amputations. See 38 C.F.R. § 4.71a, Diagnostic Code 5172. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's left fifth toe amputation because the criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left toe amputation has caused absence from work or has resulted in hospitalizations. Therefore, the left toe amputation does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

C. Cheek Scar

In this case, the first Thun element is not satisfied. The Veteran's service-connected left cheek scar is superficial, with an area of less than six square inches and with no limitation of motion or functional impairment. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the schedule of ratings for the skin. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805. For all skin disabilities, the rating schedule contemplates functional loss, objective pain, instability, underlying soft tissue damage, and surface area of the body covered. 38 C.F.R. §§ 4.40, 4.45, 4.118, Diagnostic Codes 7800-7805. In summary, the schedular criteria for skin disabilities contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to skin disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as the Veteran's noted symptoms are directly contemplated by the criteria. In short, there is nothing exceptional or unusual about the Veteran's upper back scar because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

D. Chest Scar

In this case, the first Thun element is not satisfied. The Veteran's service-connected chest scar is superficial, with an area of less than six square inches and with no limitation of motion or functional impairment. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the schedule of ratings for the skin. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805. For all skin disabilities, the rating schedule contemplates functional loss, objective pain, instability, underlying soft tissue damage, and surface area of the body covered. 38 C.F.R. §§ 4.40, 4.45, 4.118, Diagnostic Codes 7800-7805. In summary, the schedular criteria for skin disabilities contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to skin disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as his noted symptoms are directly contemplated by the criteria. In short, there is nothing exceptional or unusual about the Veteran's upper back scar because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for an extraschedular rating for the Veteran's chest scar is not warranted in this case.

E. Right Abdomen Scar

In this case, the first Thun element is not satisfied. The Veteran's service-connected right abdomen scar is superficial, with an area of less than six square inches and with no limitation of motion or functional impairment. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the schedule of ratings for the skin. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805. For all skin disabilities, the rating schedule contemplates functional loss, objective pain, instability, underlying soft tissue damage, and surface area of the body covered. 38 C.F.R. §§ 4.40, 4.45, 4.118, Diagnostic Codes 7800-7805. In summary, the schedular criteria for skin disabilities contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to skin disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as his noted symptoms are directly contemplated by the criteria. In short, there is nothing exceptional or unusual about the Veteran's upper back scar because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for an extraschedular rating for the Veteran's right abdomen scar is not warranted in this case.

F. Johnson v. McDonald Considerations

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for a cervical spine disability, right pneumothorax, left fifth toe amputation, a bilateral hearing loss disability, and left cheek, chest and right abdomen scars. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's cervical spine disability, left fifth toe amputation, or left cheek, chest or right abdomen scars combine or interact either with one another or his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV. Special Monthly Compensation (SMC)

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). In light of this principle, entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits. See Akles v. Derwinski, 1 Vet. App 118 (1991). Therefore, the Board must determine whether the issue of entitlement to SMC has been raised by the record.

In this case, the Board finds that the issue of entitlement to SMC has not been raised by the record. Concerning housebound status, the Veteran has at no point had a single disability rated at 100 percent with an additional disability rated at 60 percent or more. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see Bradley v. Peake, 22 Vet App 280 (2008). The Board is cognizant that the grant of TDIU based on single disability can satisfy the single disability rated at 100 percent requirement. However, TDIU has not been granted in this case. Buie v. Shinseki, 24 Vet App 242 (2010). No temporary total ratings for any of the Veteran's disabilities have been assigned at any point. 38 C.F.R §§ 4.29, 4.30.

Further, there is no lay or medical evidence that the Veteran is housebound in fact due to his service-connected disabilities or requires aid and attendance. 38 U.S.C.A. § 1114(s), (l); 38 C.F.R. § 3.350(b), (i). The Veteran has not alleged, and the medical evidence does not show, that any of the Veteran's disabilities have resulted in the loss of use of a limb, blindness or deafness. 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). In short, the evidence of record does not raise the issue of entitlement to SMC under any potentially applicable theory, and therefore the Board will not infer the issue.


ORDER

Entitlement to an initial rating of 10 percent, but no higher, prior to July 30, 2014 for cervical spine DDD is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 20 percent from July 30, 2014 forward for cervical spine DDD is denied.

Entitlement to an initial compensable rating for the amputation of the left fifth toe with chronic callus formation is denied.

Entitlement to an initial compensable rating for a left cheek scar is denied.

Entitlement to an initial compensable rating for a chest scar is denied.

Entitlement to an initial compensable rating for residuals of a right lower abdomen scar is denied.


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the Veteran's last audiological examination was in September 2010. In his January 2014 substantive appeal, the Veteran indicated that his hearing was becoming worse, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As there is an allegation of worsening, the Board finds that the claim must be remanded for a new VA examination to determine the current severity of the Veteran's bilateral hearing loss disability. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an audiological examination with an appropriate medical professional to determine the current nature and severity of his service-connected bilateral hearing loss disability. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.
Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and their results included in the examination report.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


